 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 1 of 14 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, CA 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Affliction Holdings, LLC
 7
 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   AFFLICTION HOLDINGS, LLC, a                ) CASE NO.
     California Limited Liability Company,      )
12                                              ) COMPLAINT FOR DAMAGES AND
                          Plaintiff,            ) EQUITABLE RELIEF:
13                                              )
                 v.                             ) 1.  FEDERAL TRADEMARK
14                                              )     INFRINGEMENT
                                                )
15   TEESPRING INC., a Delaware                 ) 2.  FALSE DESIGNATIONS OF
     Corporation; and DOES 1-10, inclusive      )     ORIGIN AND FALSE
16                                              )     DESCRIPTIONS
                          Defendant.            )
17                                              ) 3.  COMMON LAW UNFAIR
                                                )     COMPEITION AND
18                                              )     TRADEMARK
                                                )     INFRINGEMENT
19                                              )
                                                ) 4.  VIOLATION OF CALIFORNIA
20                                              )     BUSINESS AND
                                                )     PROFESSIONS CODE § 17200
21                                              )     ET SEQ.
                                                )
22                                              )
                                                )    [JURY TRIAL DEMANDED]
23                                              )
                                                )
24
           Plaintiff Affliction Holdings, LLC for its claims against Defendant
25
     Teespring, Inc. (“Teespring”or “Defendant”) alleges as follows:
26
                                JURISDICTION AND VENUE
27
           1.    Plaintiff files this action against Defendant for trademark infringement
28
                                                1
                        COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 2 of 14 Page ID #:2



 1   and unfair competition under the Lanham Trademark Act of 1946, 15 U.S.C. §1051 et
 2   seq. (the “Lanham Act”), and related claims under the statutory and common law of
 3   the State of California. This Court has subject matter jurisdiction over the trademark
 4   infringement claims under 28 U.S.C. §§ 1331 and 1338(a).
 5          2.      This Court has supplemental jurisdiction over the claims in this Complaint
 6   which arise under state statutory and common law pursuant to 28 U.S.C. § 1367(a),
 7   since the state law claims are so related to the federal claims that they form part of the
 8   same case or controversy and derive from a common nucleus of operative facts.
 9          3.      This Court has personal jurisdiction over Defendant because Defendant
10   conducts business within and maintains a principal place of business in the state of
11   California.
12          4.      This action arises out of wrongful acts, including advertising, offering for
13   sale, selling and distributing products by Defendant within this judicial district. Venue
14   is proper in this district pursuant to 28 U.S.C. §1391 because the claims asserted arise
15   in this district.
16                                         THE PARTIES
17          5.      Plaintiff Affliction Holdings, LLC (“Affliction”) is a limited liability
18   company organized and existing under the laws of the state of California, with an
19   office and principal place of business located at 1799 Apollo Court, Seal Beach,
20   California 90740.
21          6.      Upon information and belief, Defendant Teespring, Inc. (“Teespring”) is a
22   corporation duly organized and existing under the laws of the state of Delaware with
23   an office and principal place of business at 77 Geary Street, 5th Floor, San Francisco
24   California, 94108.
25          7.      Plaintiff is unaware of the names and true capacities of Defendants,
26   whether individual, corporate and/or partnership entities, named herein as DOES 1
27   through 10, inclusive, and therefore sues them by their fictitious names. Plaintiff will
28   seek leave to amend this complaint when their true names and capacities are
                                                   2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 3 of 14 Page ID #:3



 1   ascertained. Plaintiff is informed and believes and based thereon alleges that said
 2   Defendant and DOES 1 through 10, inclusive, are in some manner responsible for the
 3   wrongs alleged herein, and that at all times referenced each was the agent and servant
 4   of the other Defendants and was acting within the course and scope of said agency and
 5   employment.
 6         8.     Plaintiff is informed and believes, and based thereon alleges, that at all
 7   relevant times herein, Defendant and DOES 1 through 10, inclusive, knew or
 8   reasonably should have known of the acts and behavior alleged herein and the damages
 9   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
10   Plaintiff further alleges that Defendant and DOES 1 through 10, inclusive, have a non-
11   delegable duty to prevent or cause such acts and the behavior described herein, which
12   duty Defendant and DOES 1 though 10, inclusive, failed and/or refused to perform.
13               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
14         A.     The Affliction Brand and Its Marks
15         9.     Affliction has been designing, manufacturing, and selling men’s and
16   women’s clothing and accessories since 2005. Since then, the company has expanded
17   to produce multiple brands of clothing, including American Fighter®, Archaic®, Rebel
18   Saints®, Sinful®, and Secret Artist Society, among others.
19         10.    Affliction has been traditionally associated with the Mixed Martial Arts
20   (“MMA”) community. Through its Signature series, Affliction has collaborated with
21   many of the world’s top-ranked MMA fighters and world-class boxers, including Cain
22   Velasquez, Andrei Arlovski, Tyron Woodley, Edson Barboza, Phil Davis, Josh
23   Thomson, Randy Couture, Georges St-Pierre, Fedor Emelianenko, Quinton Jackson,
24   Renato Sobral, Shane Mosley, and Zab Judah, among others.
25         11.    Affliction, its brands, and its “Live Fast”motto also resonate with
26   followers of a variety of other disciplines and cultures such as that of rock and roll,
27   moto culture, vintage Americana, and impact sports.
28         12.    In fact, Affliction has also collaborated with well-known entertainers such
                                                  3
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 4 of 14 Page ID #:4



 1   as Avenged Sevenfold, Ozzy Osbourne, Black Sabbath, Megadeth, Pantera, Korn,
 2   Staind, Static-X, Testament, Atreyu, Biohazard, among others.
 3         13.    In connection with all of its brands, Affliction has used a variety of
 4   legally-protected trademarks, on and in connection with the advertisement and sale of
 5   its products, including but not limited to, those detailed in this Complaint.
 6         14.    Amongst Affliction’s most well-recognized trademarks are the
 7   AFFLICTION Word Mark (U.S. Reg. No. 3,109,069; U.S. Reg. No. 3,531,1751; U.S.
 8   Reg. No. 3,677,704; U.S. Reg. No. 3,706,917; U.S. Reg. No. 3,747,346; U.S. Reg No.
 9   3,772,612; U.S. Reg. No. 3,773,491; U.S. Reg. No. 3,857,174; and U.S. Reg. No.
10   4,100,137 ), the AFFLICTION Stylized Word Mark (U.S. Reg. No. 3,784,805; U.S.
11   Reg. No. 3,784, 810; and U.S. Reg. 3,790,247; 3,915,077) and the LIVE FAST Mark
12   (U.S. Reg. No. 4,159,524) (hereinafter collectively, “Affliction Marks”).
13         15.    The registrations for the Affliction Marks are valid and subsisting. The
14   registrations of the Affliction Marks are also conclusive evidence of Affliction’s
15   exclusive right to use the Affliction Marks in connection with the goods identified
16   therein and other commercial goods.
17         16.    The registration of the Affliction Marks also provides constructive notice
18   to Defendant of Affliction’s ownership and exclusive rights in the Affliction Marks.
19         17.    Affliction has expended substantial time, money, and other resources in
20   developing, advertising, and otherwise promoting the Affliction Marks. As a result,
21   products bearing the Affliction Marks are widely recognized and exclusively
22   associated by consumers, the public, and the trade as being high quality products
23   sourced from Affliction and have acquired strong secondary meaning.
24         18.    Affliction has continuously used the Affliction Marks in interstate
25   commerce in connection with the sale, distribution, promotion, and advertising of its
26   goods since their respective dates of first use.
27         B.     Defendant’s Infringing Conduct
28         19.    The present action arises from Defendant’s wrongful importation,
                                                  4
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 5 of 14 Page ID #:5



 1   distribution, advertisement, marketing, offering for sale, and/or sale of apparel bearing
 2   identical and/or confusingly similar reproductions of the Affliction Marks (hereinafter
 3   “Accused Products”).
 4          20.    Upon information and belief, Defendant is engaged in the retail sale of
 5   apparel. Upon information and belief, Defendant manufactures, promotes, sells, and
 6   distributes t-shirts in the Unites States, including in this judicial district.
 7          21.    Defendant advertises, offers for sale and/or sells its products through its
 8   website, www.teespring.com (the “Website”), which is accessible to customers
 9   nationwide, including those within this judicial district.
10          22.    Affliction recently discovered Accused Products being displayed, offered
11   for sale, and/or sold by Teespring on its Website (exemplars shown below).
12          23.    Defendant’s use of the Affliction Marks, including the promotion and
13   advertisement, reproduction, distribution, sale and offering for sale of their Accused
14   Products, is without Affliction’s consent or authorization.
15          24.    Defendant has never been authorized by Affliction to manufacture, sell or
16   offer for sale products bearing any of the Affliction Marks. Moreover, Defendant has
17   never been a licensee of Affliction and has never been licensed in any manner to
18   import, sell, distribute, or manufacture any merchandise bearing the Affliction Marks.
19          25.    Defendant, upon information and belief, is actively using, promoting and
20   otherwise advertising, distributing, selling and/or offering for sale Accused Products
21   with the knowledge and intent that such goods will be mistaken for the genuine high
22   quality Affliction® products despite Defendant’s knowledge that it is without any
23   authority to use the Affliction Marks. The net effect of Defendant’s actions will cause
24   confusion of consumers at the time of initial interest, sale, and in the post-sale setting,
25   who will believe Defendant’s Accused Products are genuine goods originating from,
26   associated with, and approved by Affliction.
27          26.    Upon information and belief, at all times relevant hereto, Defendant has
28   had full knowledge of Affliction’s ownership of the Affliction Marks, including its
                                                    5
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 6 of 14 Page ID #:6



 1   exclusive right to use and license such intellectual property and the goodwill
 2   associated therewith.
 3         27.    Upon information and belief, Defendant has engaged in the
 4   aforementioned infringing activities knowingly and intentionally or with reckless
 5   disregard or willful blindness to Affliction’s rights for the purpose of trading off the
 6   goodwill and reputation of Affliction. If Defendant’s willful infringing activities are
 7   not preliminarily and permanently enjoined by this Court, Affliction and the
 8   consuming public will continue to be damaged. (see below examples of Defendant’s
 9   Accused Products)
10                                       Accused Products
11
12
13
14
15
16
17
18
19
20         28.    Affliction is informed and believes and herein alleges that Defendant is a
21   competitor and has introduced Accused Products into the stream of commerce in an
22   effort to exploit Affliction’s reputation in the market established in the Affliction
23   Marks.
24         29.    Defendant is not authorized by Affliction to manufacture, distribute,
25   advertise, offer for sale, and/or sell merchandise bearing any of Affliction’s trademarks
26   or other intellectual property.
27   ///
28   ///
                                                  6
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 7 of 14 Page ID #:7



 1                                FIRST CLAIM FOR RELIEF
 2                  (Federal Trademark Infringement - 15 U.S.C. § 1114)
 3         30.    Affliction incorporates herein by reference the averments of the preceding
 4   paragraphs as though fully set forth herein.
 5         31.    The Affliction Marks are nationally recognized, including within the
 6   Central District of California, as being affixed to goods and merchandise of the highest
 7   quality and coming from Affliction.
 8         32.    The registrations embodying the Affliction Marks are in full force and
 9   effect and have been used continuously since their respective first dates of use.
10         33.    Defendant’s infringing activities, as set forth above, are likely to cause
11   confusion, mistake, or deception, or to deceive consumers as to the source, origin,
12   affiliation, association, or sponsorship of Defendant’s goods or services and falsely
13   mislead consumers into believing that Defendant’s products originate from Affliction;
14   are affiliated or connected with Affliction; or are licensed, sponsored, authorized,
15   approved by, or sanctioned by Affliction; or that Affliction controls the quality of
16   Defendant’s products.
17         34.    Defendant’s use of the Affliction Marks is without Affliction’s permission
18   or authority and in total disregard of Affliction’s rights to control its trademarks.
19         35.    Defendant’s activities are likely to lead to and result in confusion, mistake
20   or deception, and are likely to cause the public to believe that Affliction has produced,
21   sponsored, authorized, licensed or is otherwise connected or affiliated with
22   Defendant’s commercial and business activities, all to the detriment of Affliction.
23         36.    Upon information and belief, Defendant’s acts are deliberate and intended
24   to confuse the public as to the source of Defendant’s goods or services and to injure
25   Affliction and reap the benefit of Affliction’s goodwill associated with the Affliction
26   Marks.
27         37.    Defendant’s infringing use of the Affliction Marks is without Affliction’s
28   permission or authority and in total disregard of Affliction’s rights to control its
                                                    7
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 8 of 14 Page ID #:8



 1   trademarks.
 2         38.     As a direct and proximate result of Defendant’s infringing activities,
 3   Affliction has been injured and will continue to suffer injury to its business and
 4   reputation unless Defendant is restrained by this Court from infringing Affliction’s
 5   trademarks.
 6         39.     Affliction has no adequate remedy at law.
 7         40.     In light of the foregoing, Affliction is entitled to injunctive relief
 8   prohibiting Defendant from using the Affliction Marks, or any marks identical and/or
 9   confusingly similar thereto, for any purpose, and to recover from Defendant all
10   damages, including attorneys’fees, that Affliction has sustained and will sustain as a
11   result of such infringing acts, and all gains, profits and advantages obtained by
12   Defendant as a result thereof, in an amount not yet known, as well as the costs of this
13   action pursuant to 15 U.S.C. § 1117(a), attorneys’fees and treble damages pursuant to
14   15 U.S.C. § 1117(b), and/or statutory damages pursuant to 15 U.S.C § 1117(c).
15                               SECOND CLAIM FOR RELIEF
16       (False Designations of Origin and False Descriptions –15 U.S.C. § 1125(a))
17         41.     Affliction incorporates herein by reference the averments of the preceding
18   paragraphs as though fully set forth herein.
19         42.     Defendant’s unauthorized use of the Affliction Marks on its merchandise
20   in interstate commerce and advertising relating to same constitutes false designation of
21   origin and a false representation that the goods are manufactured, offered, sponsored,
22   authorized, licensed by or otherwise connected with Affliction or come from the same
23   source as Affliction’s goods when in fact they do not.
24         43.     Defendant’s use of the Affliction Marks is without Affliction’s permission
25   or authority and in total disregard of Affliction’s rights to control its trademarks.
26         44.     Defendant’s activities are likely to lead to and result in confusion, mistake
27   or deception, and are likely to cause the public to believe that Affliction has produced,
28   sponsored, authorized, licensed or is otherwise connected or affiliated with
                                                    8
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 9 of 14 Page ID #:9



 1   Defendant’s commercial and business activities, all to the detriment of Affliction.
 2         45.    Affliction has no adequate remedy at law.
 3         46.    In light of the foregoing, Affliction is entitled to injunctive relief
 4   prohibiting Defendant from using any of the Affliction Marks and/or any marks
 5   identical and/or confusingly similar thereto, and to recover from Defendant all
 6   damages, including attorneys’fees, that Affliction has sustained and will sustain as a
 7   result of such infringing acts, and all gains, profits and advantages obtained by
 8   Defendant as a result thereof, in an amount not yet known, as well as the costs of this
 9   action pursuant to 15 U.S.C. § 1117(a).
10                               THIRD CLAIM FOR RELIEF
11           (Common Law Trademark Infringement and Unfair Competition)
12         47.    Affliction incorporates herein by reference the averments of the preceding
13   paragraphs as though fully set forth herein.
14         48.    Affliction owns and enjoys common law trademark rights to the Affliction
15   Marks in California and throughout the United States.
16         49.    Defendant’s unlawful acts in appropriating rights in Affliction’s common
17   law trademarks were intended to capitalize on Affliction’s goodwill for Defendant’s
18   own pecuniary gain. Affliction has expended substantial time, resources and effort to
19   obtain an excellent reputation for itself and the Affliction Marks. As a result of
20   Affliction’s efforts, Defendant is now unjustly enriched and are benefiting from
21   property rights that rightfully belong to Affliction.
22         50.    Defendant’s unauthorized use of the Affliction Marks has caused and is
23   likely to cause confusion as to the source of Defendant’s products, all to the detriment
24   of Affliction.
25         51.    Defendant’s acts are willful, deliberate, and intended to confuse the public
26   and to injure Affliction.
27         52.    Defendant’s acts constitute trademark infringement and unfair
28   competition under California common law.
                                                    9
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 10 of 14 Page ID #:10



 1         53.    Affliction has been irreparably harmed and will continue to be irreparably
 2   harmed as a result of Defendant’s unlawful acts unless Defendant is permanently
 3   enjoined from their unlawful conduct.
 4         54.    The conduct herein complained of was extreme, outrageous, fraudulent,
 5   and was inflicted on Affliction in reckless disregard of Affliction’s rights. Said
 6   conduct was despicable and harmful to Affliction and as such supports an award of
 7   exemplary and punitive damages in an amount sufficient to punish and make an
 8   example of the Defendant and to deter it from similar such conduct in the future.
 9         55.    Affliction has no adequate remedy at law.
10         56.    In light of the foregoing, Affliction is entitled to injunctive relief
11   prohibiting Defendant from using the Affliction Marks or marks identical and/or
12   confusingly similar thereto, and to recover all damages, including attorneys’fees, that
13   Affliction has sustained and will sustain and all gains, profits and advantages obtained
14   by Defendant as a result of its infringing acts alleged above in an amount not yet
15   known, and the costs of this action.
16                              FOURTH CLAIM FOR RELIEF
17    (Violation of Unfair Competition Law –Cal. Bus. & Prof. Code § 17200 et seq.)
18         57.    Affliction incorporates herein by reference the averments of the preceding
19   paragraphs as though fully set forth herein.
20         58.    Defendant’s foregoing acts violate the Unfair Competition Law (“UCL”),
21   Cal. Bus. & Prof. Code § 17200 et seq., because they constitute unlawful, unfair, and
22   fraudulent conduct.
23         59.    Defendant’s conduct is unlawful in violation of the UCL because it
24   violates Sections 32 and 43(a) of the Lanham Act, 15 U.S.C. §§ 1114 and 1125(a), and
25   California common law as described herein.
26         60.    Defendant’s conduct is unfair within the meaning of the UCL because it
27   allows Defendant to benefit unjustly by virtue of the goodwill and positive reputation
28   that members of the general public associate with Affliction and its products. As
                                                  10
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 11 of 14 Page ID #:11



 1   described herein, and on information and belief, Defendant has intentionally violated,
 2   and continues to violate, Affliction’s rights in the Affliction Marks to enjoy the
 3   commercial benefits derived therefrom.
 4         61.    Defendant’s conduct is fraudulent in violation of the UCL because
 5   Defendant is willfully and deliberately misleading the public by using in commerce
 6   reproductions, counterfeits, copies, and/or colorable imitations of the Affliction Marks.
 7   This conduct is likely to confuse the public as to whether Defendant’s products are
 8   somehow associated, affiliated, or connected with Affliction’s products, or vice versa.
 9         62.    As a direct and proximate result of Defendant’s fraudulent business
10   practices, members of the public have mistakenly believed, and will continue to
11   mistakenly believe, that Defendant’s products are somehow associated, affiliated, or
12   connected with Affliction’s products, or vice versa.
13         63.    Affliction and the public have been, and continue to be, irreparably
14   damaged by violation of this statute, and Affliction has no adequate remedy at law.
15   Unless enjoined, Defendant will continue to use the marks substantially
16   indistinguishable from/confusingly similar to the Affliction Marks, further injuring
17   Affliction and the public. It would be difficult to ascertain the compensation that could
18   afford Affliction adequate relief for such continuing acts.
19         64.    As a direct, proximate, and foreseeable result of Defendant’s wrongful
20   conduct, as alleged above, Affliction has lost, and continues to lose, income it
21   otherwise would have received from customers of their apparel business. Affliction is
22   entitled to relief, including a permanent injunction barring Defendant’s unfair business
23   acts or practices.
24                                  PRAYER FOR RELIEF
25         WHEREFORE, Plaintiff Affliction Holdings, LLC respectfully prays that this
26   Court enter judgment in their favor and against Defendant Teespring, Inc. as follows:
27         1.     Granting temporary, preliminary and permanent injunctive relief
28   restraining Defendant, their agents, servants, employees, officers, associates, attorneys,
                                                 11
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 12 of 14 Page ID #:12



 1   and all persons acting by, through, or in concert with any of them, from using the
 2   Affliction Marks or any marks, designs, works, confusingly similar/substantially
 3   similar thereto, including, but not limited to:
 4                (a)    manufacturing, designing, importing, advertising, marketing,
 5   promoting, supplying, distributing, offering for sale, or selling the Accused Products,
 6   and/or any products which bear any of the Affliction Marks or any marks/designs
 7   identical, substantially similar, and/or confusingly similar thereto;
 8                (b)    engaging in any other activity constituting unfair competition with
 9   Affliction, or acts and practices that deceive consumers, the public, and/or trade,
10   including without limitation, the use of designations associated with Affliction;
11                (c)    committing any other act which falsely represents or which has the
12   effect of falsely representing that the goods and services of Defendant are licensed by,
13   authorized by, offered by, produced by, sponsored by, or in any other way associated
14   with Affliction;
15         2.     Ordering Defendant to recall from any distributors and retailers and to
16   deliver to Affliction for destruction or other disposition all remaining inventory of
17   Accused Products, or other merchandise bearing the Affliction Marks or any
18   marks/works confusingly similar thereto, including all advertisements, promotional
19   and marketing materials therefore, as well as means of making same;
20         3.     Ordering Defendant to file with this Court and serve on Affliction within
21   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
22   in detail the manner and form in which Defendant has complied with the injunction;
23         4.     Ordering an accounting by Defendant of all gains, profits and advantages
24   derived from its wrongful acts;
25         5.     Awarding Affliction all of Defendant’s profits and all damages sustained
26   by Affliction as a result of Defendant’s wrongful acts, and such other compensatory
27   damages as the Court determines to be fair and appropriate pursuant to 15 U.S.C.
28   § 1117(a);
                                                  12
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 13 of 14 Page ID #:13



 1         6.     Awarding treble damages in the amount of Defendant’s profits or
 2   Affliction’s damages, whichever is greater, for willful infringement pursuant to 15
 3   U.S.C. § 1117(b);
 4         7.     Awarding applicable interest, costs, disbursements and attorneys’fees,
 5   pursuant to 15 U.S.C. § 1117(b);
 6         8.     Awarding Affliction statutory damages pursuant to 15 U.S.C. §1117(c) of
 7   up to $200,000 per mark infringed per type of good for non-willful trademark
 8   counterfeiting or up to $2 million per mark infringed per type of good for willful
 9   counterfeiting;
10         9.     Awarding Affliction punitive damages in connection with its claims under
11   California law; and
12         10.    Such other relief as the Court deems just and proper.
13
14    Dated: October 16, 2019                 BLAKELY LAW GROUP
15
16                                            By:    _______________________
                                                     Brent H. Blakely
17                                                   Attorneys for Plaintiff
                                                     Affliction Holdings, LLC
18
19
20
21
22
23
24
25
26
27
28
                                                13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 8:19-cv-01970-JLS-ADS Document 1 Filed 10/16/19 Page 14 of 14 Page ID #:14



 1                               DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff
 3   Affliction Holdings hereby demands a trial by jury as to all claims in this litigation.
 4
 5    Dated: October 16, 2019                  BLAKELY LAW GROUP
 6
 7                                             By:    ____________________
                                                      Brent H. Blakely
 8                                                    Attorneys for Plaintiff
                                                      Affliction Holdings, LLC
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 14
                          COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
